—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered December 11, 1998, convicting him of enterprise corruption, unregistered vehicle dismantling, conspiracy in the fifth degree, and criminal possession of stolen property in the third degree (eight counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
Contrary to the defendant’s contention, the court’s charge on accessory liability was proper (see, People v Kaplan, 76 NY2d 140).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
*530The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Joy, J. P., Altman, Goldstein and Schmidt, JJ., concur.